Citation Nr: 1047209	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1990 to July 1991 and from October 2004 to February 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the Veteran was first granted service 
connection for hearing loss with a noncompensable disability 
rating in February 2006.  The Veteran's rating was based on the 
Veteran's service treatment records, a single VA treatment report 
and his January 2006 VA audiology examination.  Thereafter, in 
his May 2007 VA-9 substantive appeal form, the Veteran indicated 
that his hearing disorder had increased in severity.  The Veteran 
stated that he received hearing aids from a VA outpatient clinic 
and that his doctor at the clinic informed him that his hearing 
was worse.

Regarding these assertions, the Board finds that additional 
development is in order.  Initially, given the Veteran's 
contentions that his hearing disorder has increased in severity 
and the amount of time since his last VA examination, the Veteran 
should be afforded a new VA examination in order to determine the 
present severity of his hearing loss.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).  Further, the 
Veteran's claims file contains only a few isolated VA Outpatient 
Clinic records.  In his VA-9 substantive appeal form, the Veteran 
stated that he had been treated at the Rochester, New York VA 
Outpatient Clinic.  Additionally, in a February 2007 
Authorization to Release Information form, the Veteran stated 
that he had been treated by private physician, Dr. J.T.  In this 
regard the Board notes that under 38 C.F.R. § 3.159, VA has a 
duty to make as many requests as are necessary to obtain records 
in the custody of a Federal department or agency and to make 
reasonable efforts to obtain private records.  38 C.F.R. 
§§  3.159(c)(2), 3.159(c)(1).  The record has not shown that the 
required efforts were made to retrieve the Veteran's treatment 
records, and the issue on appeal must be remanded so that VA 
satisfies its duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to 
secure any and all pertinent records which 
have been identified but not previously 
secured for inclusion in the claims file 
to include VA records from the Rochester, 
New York Outpatient Clinic and private 
treatment records from Dr. J.T.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the 
AMC/RO cannot locate such records, the 
AMC/RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond. 

2.  Thereafter, the Veteran shall be 
afforded a VA audiology examination to 
determine the current nature, extent, and 
severity of his hearing loss.  The claims 
folder, including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination.  In 
addition to providing audiometric 
findings, the examiner must provide a full 
description of the effects of the 
Veteran's hearing loss on his ability to 
work.  The examiner must furnish details 
regarding the effects of the disorder on 
the claimant's ordinary activity, and the 
limitation of activity caused by the 
disorder; and fully describe the 
functional effects caused by the hearing 
loss.  The examiner must provide a 
rationale for any opinions given.

3.  The AMC/RO is to advise the Veteran 
that it is his responsibility to report 
for any ordered VA examination, to 
cooperate in the development of the claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to a compensable 
rating for bilateral hearing loss.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


